 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7

 8   SAMUEL K MCDONOUGH,

 9                            Petitioner,                CASE NO. C19-1501-MJP-BAT

10          v.                                           ORDER OF DISMISSAL

11   STATE OF WASHINGTON,

12                            Respondent.

13         The Court, having reviewed the Report and Recommendation of Brian A. Tsuchida,

14   United States Magistrate Judge, and the remaining record, ORDERS:

15         (1)    The Court adopts the Report and Recommendation.

16         (2)    The petition is DISMISSED WITHOUT PREJUDICE.

17         (3)    The Clerk shall provide a copy of this Order to petitioner.

18         DATED this 11th day of December, 2019.

19



                                                        A
20

21
                                                        Marsha J. Pechman
22                                                      United States District Judge

23




     ORDER OF DISMISSAL - 1
